       IT IS HEREBY ADJUDGED and DECREED that the
       below described is SO ORDERED.


       Dated: December 09, 2019.

                                                                     ________________________________________
                                                                                CRAIG A. GARGOTTA
                                                                        UNITED STATES BANKRUPTCY JUDGE
       ________________________________________________________________
                              UNITED STATES BANKRUPTCY COURT
                                     Western District of Texas
                                       San Antonio Division
IN RE: Schmidt et al v. AAF Players, LLC et al ,                               Case No.: 19−05053−cag
Debtor(s)

       ORDER DISMISSING PLEADING (ECF NO. 52) FOR LACK OF COMPLIANCE
                            WITH LOCAL RULES
Doc # 52 − Motion to Exceed Page Limit re 51 Objection Filed by Jonathon S. Farahi for Plaintiffs Reggie
Northrup, Colton Schmidt. (Farahi, Jonathon) (related document(s): 38 Defendant Thomas G. Dundon 's
Motion to Dismiss Case For Failure To State A Claim For Relief filed by Brent D. Hockaday for Defendant
Thomas G. Dundon (Attachments: # 1 Proposed Order)(Hockaday, Brent) Modified on 11/25/2019., 39
Defendant Thomas G. Dundon's Brief/Memorandum of Law In Support of Defendant Thomas G. Dundon's
Motion To Dismiss filed by Brent D. Hockaday for Defendant Thomas G. Dundon. (Attachments: # 1
Exhibit)(Hockaday, Brent) (Related Document(s): 38 Motion to Dismiss Case filed by Brent D. Hockaday for
Defendant Thomas G. Dundon (Attachments: # 1 Proposed Order)) Modified on 11/25/2019.) Filed by
Jonathon S. Farahi for Plaintiffs Reggie Northrup, Colton Schmidt. (Farahi, Jonathon)

Upon consideration thereof, the court notes that the filing is deficient in the following respects:

    The pleading does not include the signer's mailing address, telephone number and area code.

    The filing is not accompanied by the requisite form of notice.

    The Chapter 13 plan does not comply with Standing Order 17−02 which requires that the current District Form
Chapter 13 plan be filed in all Chapter 13 cases with petition dates on and after November 1, 2017. The debtor has
seven (7) days from the date of this order to file a District Form Chapter 13 plan. Failure to comply may result in the
case being dismissed without further notice. The Standing Order and District Form Chapter 13 plan may be found at
http://www.txwb.uscourts.gov/official−forms−western−district−texas .

    The Chapter 13 Plan must have an appropriate certificate of service, which lists each party served and its address.

     The pleading lacks the appropriate and/or no certificate of service per Local Rule 9013(c):
         (1) The certificate of service must be signed by an attorney or party (if appearing without counsel), certifying
that service has been accomplished in the manner and on the date stated in the certificate and upon the parties
required to be served.
         (2) The certificate of service must list each of the entities served and their addresses.
         (3) With Court approval, a party may serve a summary of a pleading where the pleading is voluminous, or
the number of parties to be served is excessively large. In such cases, the summary shall be filed, and the certificate of
service shall be appended to the summary.
         (4) No certificate of service.

    The filing states an incorrect time for notice to file objections, see Local Rule 9014(a) revised 11/1/2013.

     The filing states an incorrect time for notice to file objections, see Local Rule 4001(a)(2) regarding motions for
relief from stay as revised 11/1/2013.

    The pleading lacks the appropriate certificate of conference pursuant to Local Rules 9014(e) and 9014(f).

    The pleading lacks the proposed form of order attached as an exhibit to the motion, see Local Rule 9013(b)
revised 11/1/2013.

    The pleading lacks the separately uploaded proposed order, see Local Rule 9013(b) revised 11/1/2013.

    The Objection to Claim is not in compliance with the Standing Order Regarding Objections to Proofs of Claim.

    The filing is not in compliance with the current Official Bankruptcy Form(s).

    An objection to exemption must be served on all parties.

    Other(describe):

The court concludes that the filing should be dismissed without prejudice to its refiling. So ORDERED.

                                                           ###
                                               United States Bankruptcy Court
                                                 Western District of Texas
Schmidt,
              Plaintiff                                                                           Adv. Proc. No. 19-05053-cag
AAF Players, LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0542-5                  User: sosaa                        Page 1 of 2                          Date Rcvd: Dec 09, 2019
                                      Form ID: pdfintp                   Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 11, 2019.
aty            +Brent A. Turman,    Bell Nunnally & Martin,    2323 Ross Avenue, Ste 1900,
                 Dallas, TX 75201-2721
aty            +Brent Douglas Hockaday,    Bell Nunnally & Martin,    2323 Ross Avenue,    Suite 1900,
                 Dallas, TX 75201-2721
aty            +Jason I. Bluver,    Payne & Fears LLP,    235 Pine Street,    Suite 1175,
                 San Francisco, CA 94104-2749
aty            +Jeffrey Scott Lowenstein,    Bell Nunnally & Martin,     2323 Ross Avenue, Ste 1900,
                 Dallas, TX 75201-2721
aty            +Leila Narvid,    Payne & Fears LLP,    235 Pine Street,    Suite 1175,
                 San Francisco, CA 94104-2749
tr             +Randolph N. Osherow, in his capacity as Chapter 7,      342 W. Woodlawn Ave.,   Suite 100,
                 San Antonio, Tx 78212-3314
dft            +AAF Players, LLC,    4525 Macro,    San Antonio, TX 78218-5417
dft            +AAF Properties, LLC,    4525 Macro,    San Antonio, TX 78218-5417
pla            +Colton Schmidt,    c/o Jonathon Farahi,    Abir Cohen Treyzon Salo LLP,
                 16001 Ventura Blvd., Suite 200,     Encino, CA 91436-4482
dft            +Ebersol Sports Media Group, Inc.,     4525 Macro,   San Antonio, TX 78218-5417
dft            +Legendary Field Exhibitions, LLC,     4525 Macro,   San Antonio, TX 78218-5417
dft            +Thomas G. Dundon,    c/o Alana Kalantzakis Ackels,    Bell Nunnally & Martin LLP,
                 2323 Ross Avenue, Suite 1900,    Dallas, TX 75201-2721

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion07.cc.ecf@usdoj.gov Dec 10 2019 00:29:48     US Trustee,
                 606 N Carancahua,   Corpus Christi, TX 78401-0680
ust             E-mail/Text: USTPRegion07.SN.ECF@usdoj.gov Dec 10 2019 00:29:41
                 United States Trustee - SA12,   US Trustee’s Office,   615 E Houston, Suite 533,    PO Box 1539,
                 San Antonio, TX 78295-1539
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 11, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 9, 2019 at the address(es) listed below:
              Boris Treyzon     on behalf of Plaintiff Colton Schmidt btreyzon@actslaw.com,
               gesfandi@actslaw.com
              Boris Treyzon     on behalf of Plaintiff Reggie Northrup btreyzon@actslaw.com,
               gesfandi@actslaw.com
              Brent D. Hockaday    on behalf of Defendant Thomas G. Dundon bhockaday@bellnunnally.com,
               lavenson@bellnunnally.com
              Brian S. Engel    on behalf of Trustee Randolph N. Osherow, in his capacity as Chapter 7 Trustee
               brianen@bdfgroup.com, tarag@bdfgroup.com
              Jonathon S. Farahi    on behalf of Plaintiff Colton Schmidt JFarahi@actslaw.com,
               SWiley@actslaw.com
              Jonathon S. Farahi    on behalf of Plaintiff Reggie Northrup JFarahi@actslaw.com,
               SWiley@actslaw.com
              Katharine Battaia Clark    on behalf of Plaintiff Colton Schmidt KClark@HedrickKring.com,
               Robbyn@HedrickKring.com;McKenzie@HedrickKring.com;Sandra@HedrickKring.com
              Katharine Battaia Clark    on behalf of Plaintiff Reggie Northrup KClark@HedrickKring.com,
               Robbyn@HedrickKring.com;McKenzie@HedrickKring.com;Sandra@HedrickKring.com
District/off: 0542-5         User: sosaa                 Page 2 of 2                   Date Rcvd: Dec 09, 2019
                             Form ID: pdfintp            Total Noticed: 14


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Natalie F. Wilson   on behalf of Defendant Charles Ebersol nwilson@langleybanack.com,
               cjohnston@langleybanack.com
              William N Radford   on behalf of Defendant Charles Ebersol wradford@thompsoncoe.com,
               pdurrwachter@thompsoncoe.com;amichelsohn@thompsoncoe.com;ejasso@thompsoncoe.com
                                                                                            TOTAL: 10
